Citation Nr: 0711865	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision, in which the 
RO, inter alia, denied service connection for low back 
disability, then characterized as lumbar spine degenerative 
joint disease at L-5.  The veteran filed a notice of 
disagreement (NOD) in November 2002, and the RO issued a 
statement of the case (SOC) in October 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In November 2005, the Board remanded the claim to the RO for 
further development.  The RO completed all requested action 
and continued denial of the veteran's claim (as reflected in 
the November 2006 supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was involved in a motor vehicle accident in 
service, with documented cervical spine injury; he has 
alleged that he then also sustained a low back injury.

3.  The first documented diagnosis of low back disability-
degenerative joint disease of the lumbar spine-was more than 
one year after the veteran's discharge from active service, 
and the only medical opinion to address the etiology of any 
current low back disability and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A November 2004 letter requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  After the veteran was afforded 
opportunity to respond to each notice letter, the November 
2006 SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the remaining, potentially applicable elements of 
the notice required under Dingess/Hartman, the Board points 
out that the November 2006 SSOC informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations.  The 
Board finds that the timing or form of this notice has 
prejudiced the veteran.  Because the Board's decision herein 
denies the claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA examination reports.  The veteran informed VA 
that his separation examination report was not included the 
service medical records.  Therefore, in February 2006, the RO 
again requested any outstanding service medical records from 
the National Personnel Records Center (NPRC).  The NPRC 
responded that it did not have any outstanding service 
medical records pertaining to the veteran.  In the November 
2006 SSOC, the RO informed the veteran that it had received a 
negative response from the NPRC regarding any additional 
service medical records.  The veteran also has been given the 
opportunity to submit any service medical records in his 
possession.  Under these circumstances, the Board finds that 
the RO has taken reasonable and appropriate actions to obtain 
any outstanding service medical records, and that no further 
action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the Appeals Management Center (AMC)), the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Considering the record in light of the above-noted authority, 
the Board finds that service connection for low back 
disability is not warranted.

The veteran's service medical records reflect that in October 
1993, the veteran was involved in a motor vehicle accident 
when he was rear ended with low to moderate velocity, but 
unknown speed.  He complained of no immediate problems, but 
had tenderness of the cervical muscles the next day.  The 
diagnosis was mild cervical spine strain; the was no 
complaint of diagnosis pertaining to the low back.  In a 
March 2000 Report of Medical Assessment for retirement, the 
veteran reported no complaints of back pain.

Post service, the first evidence of a diagnosis of a low back 
disability-assessed as degenerative joint disease L5-is 
reflected in the report of a February 2002 VA examination 
(more than one year after the veteran's discharge from 
service).  The diagnosis was confirmed by an X-ray of the 
lumbar spine.  During the examination, the veteran reported 
that he had had back pain, fatigue and stiffness for 
approximately 15 years.  

Post-service private medical records of M.H., M.D., dated 
from September 2002 to April 2005, also note diagnoses of 
degenerative joint disease of the lumbar spine, lumbosacral 
strain, and degenerative disc disease.  A January 2003 record 
reflects that the veteran reported having problems with his 
back pain off and on for the last 10 years.

During the August 2005 Board hearing, the veteran testified 
that the day after his in-service automobile accident, he 
went to the doctor because his lower back was hurting, but 
indicated that the doctor did not then take any X-rays of his 
spine.  He also asserted that, through the years, his back 
bothered him, but he did not go to the doctor.

The Board notes that the record demonstrates that the veteran 
was involved in a motor vehicle accident during service, with 
associated cervical injury.  While the veteran asserts that 
he also then injured his low back, medical records do not 
support this assertion, and no back complaints were noted at 
retirement.  

The first diagnosis of back disability-one involving 
degenerative changes-was more than one year after service 
discharge, and, hence, outside of the period for presumptive 
service connection for arthritis.  Moreover, while the 
veteran has since been diagnosed with additional low back 
disability, to include lumbar strain, the only medical to 
address the etiology of any current low back disability 
weighs against the claim.

The report of a September 2006 VA examination reflects the 
examiner's notation that she had reviewed the claims file.  
After physical examination and review of the record, the 
physician opined that, although the veteran seemed to be 
truthful in that he did sustain an injury in a motor vehicle 
accident, there was no history of chronicity that would make 
it more likely than not that the veteran's current 
degenerative joint disease of the lumbar spine was related to 
his military trauma and motor vehicle accident.  

The Board construes the examiner's statement as indicating 
that, without documented complaints and treatment during the 
15-year period between the accident and the first diagnosis 
of low back disability, a medical relationship is less likely 
than not.  Significantly, there is no contrary medical 
opinion of record, and  neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical opinion that would, in fact, 
support the assertion that current low disability is related 
to his service.  

Thus, even if, on the current record, the Board were to 
accept as credible the veteran's assertions of in-service low 
back injury, the fact remains that the only medical nexus 
opinion tends to weigh against the claim.  

As for the veteran's assertions that he has a low back 
disability that is related to service, the Board does not 
doubt the sincerity of his beliefs.  The Board also 
emphasizes, however, that this claim turns on the medical 
matter of etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran 
can neither support his claim, nor controvert the opinion of 
the September 2006 examiner, on the basis of his assertions, 
alone.

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


